DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “body portion”, “first and second shoulder portions”, and first and second edge lengths”, as required in claim 1; and “plurality of hook members and plurality of loop members”, as required in claim 17, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “first and second sealing elements” of the shoulder portion lacks antecedent basis in the Written Description.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claims 1 and 18, “body portion having first and second edge lengths”; and limitations “first and second shoulder portions extending out transverse from the body portion”, as require in claim 1; and “shoulder portion having first and second sealing elements extending out transverse from the body portion”, as recited in claim 18 are indefinite in view of the specification because nowhere in the Written Description those features are properly disclosed.  Applicant’s Written Description fails to provide details and proper description of the recited features.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claims 1 and 18, “body portion having first and second edge lengths” is indefinite because it is unclear what structure of the reclosure device is the body portion.  In addition, the limitations “first and second shoulder portions extending out transverse from the body portion”, as require in claim 1; and “shoulder portion having first and second sealing elements extending out transverse from the body portion”, as recited in claim 18, are indefinite for the reasons explained in the 112 first paragraph above.  The claims are indefinite because it is unclear what structure of the reclosure device is/are the shoulder portion/s and sealing elements, also the body portion is unknown.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 7, 8, 16, 18, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spiegelberg (4,252,238).

    PNG
    media_image1.png
    520
    517
    media_image1.png
    Greyscale

Claim 1
Spiegelberg discloses a package comprising a first panel portion, a second panel portion, and an interior package cavity; an access opening provided along a portion of the first panel portion and having first and second opening end portions; and a reclosure device including a body portion having first and second edge lengths; and first and second shoulder portions extending out transverse from the body portion to define a shoulder width larger than a width of the body portion, wherein the first edge length is affixed to the first opening end portion, the second edge length is affixed to the second opening end portion, and end portions of the first and second shoulder portions are affixed to the interior surface to define a perimeter seal around the access opening, with a portion of the body portion extending transverse from and outside of the first panel portion at the access opening (see figure above). 
Claim 3
Spiegelberg further discloses the access slit is provided in the same direction as the fin seal (see figure above).
Claim 5
Spiegelberg further discloses the reclosure device includes interlocking structures (defined by 16 and 17) forming female/groove locking member (16) and a male/protrusion locking member (17) (see figure 7).  
Claim 7
Spiegelberg further discloses the access opening is defined by a slit (defined by aperture between the first and second shoulder portions (see figure above).
Claim 8
Spiegelberg further discloses a plurality of stacked towelette product (4) (see column 1 lines 14-25) provided within the interior package cavity and accessible via the reclosure device and the access slit (see figure 3 and figure above).
Claim 16
Spiegelberg further discloses the reclosure device including a plurality of locking members (defined by locking members 16 and 17) (see figure 7).
Claim 18
Spiegelberg discloses a pouch comprising a first panel portion, a second panel portion, and an interior pouch cavity, wherein the first panel portion includes an interior surface; an access opening provided along a portion of the first panel portion and having first and second opening end portions defined in the first panel portion; and a reclosure device including a body portion having first and second edge lengths; and a shoulder portion having first and second sealing elements (defined by portion of the should portions extending transverse from the reclosure device) extending out transverse from the body portion, with the shoulder portion having a shoulder width greater than a width of the body portion, wherein the first sealing element is positioned at a first portion of the interior surface adjacent the access opening and the second sealing element is positioned at a second portion of the interior surface adjacent the access opening, and wherein the first edge length is sealed to the first opening end portion, the second edge length is sealed to the second opening end portion, and end portions of the first and second sealing elements are sealed to the interior surface to define a perimeter seal around the access opening, with a portion of the body portion extending transverse from and outside of the first panel portion at the access opening (see figure above).
Claim 19
Spiegelberg further discloses a plurality of stacked towelette product (4) (see column 1 lines 14-25) provided within the interior package cavity and accessible via the reclosure device and the access slit (see figure 3 and figure above).
Claim 21
Spiegelberg further discloses the reclosure device includes a plurality of locking members (defined by locking members 16 and 17) (see figure 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Spiegelberg (4,252,238) as applied to claim 1 above, and further in view of May (5,725,312).
Spiegelberg further discloses a first extending flange member and a second extending flange member, the first extending flange member constructed of a thicker material than, and extending from, the first shoulder portion and the second extending flange member constructed of a thicker material than, and extending from, the second shoulder portion.  Spiegelberg does not disclose the first and second extending flanges are thinner than the first and second shoulder portions.  However, May discloses a flexible container (10) comprising a reclosure device (defined by 16 and 18) being thicker than the material (12 and 14) that forms the bag (see figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the closure device of Spielgelberg being thicker than the layer of the bag as taught by May for a stronger closure connection of the reclosure device.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Spiegelberg (4,252,238) as applied to claim 1 above, and further in view of Huffer (US 2010/0247003).
Spiegelberg further discloses a fin or lap seal (defined by the first and second flanges together in combination with the reclosure device).  Spiegelberg does not disclose the access opening extending transverse to the direction of the fin or lap seal.  However, Huffer discloses a package comprising a reclosable access opening (22) extending transverse to a fin or lap seal (see [0026] and figure 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reclosable opening of Spiegelberg being transverse to the fin seal as taught by Huffer as an alternative location for the reclosable opening.
Claims 6, 9, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Spiegelberg (4,252,238) as applied to claims 1 or 18 above, and further in view of Van Erden (4,925,316).
Claims 6 and 20
Spiegelberg further discloses the reclosure device is press-to-close zipper device (see column 2 lines 54-60).  From the argument the closure device of Spiegelberg is not a press-to-close zipper, Van Erden discloses a bag (65) comprising a reclosure device (74 or 97) comprising fastener strips (75, or 98 and 99) being a press-to-close zipper (see figures 1, 2 and 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the reclosure device of Spiegelberg for the reclosure device of Van Erden since it is recognize that both reclosure devices are equivalent fastening system for closing a package.
Claim 9
Speigelberg discloses the reclosure device protrudes and is integral from the layer of material for the interior of the package (see figure above).  Speigelberg does not disclose the reclosure device is generally T-shaped.  However, Each of the fasteners strips of the reclosure device has a shoulder portion (see figure 2).  Van Erden discloses a bag (65) comprising a reclosure device (74 or 97) comprising fastener strips (75, or 98 and 99) being generally T-shaped (see figures 2 and 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the reclosure device of Spiegelberg for the reclosure device of Van Erden since it is recognize that both reclosure devices are equivalent fastening system for closing a package.
Claim 17
Van Erden discloses the reclosure device comprises plurality of hooks and loop members (see figure 2).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Spiegelberg (4,252,238) as applied to claim 1 above, and further in view of Fish (US 2014/0056545).
Spiegelberg does not disclose the reclosure device including opposing gap features.  However, Fish discloses a bag (100) comprising a reclosable device (defined by interlocking closure strips 130 and 132) including opposing gap features/bending lines (161) capable to facilitate folding end edges (120 and 122) of the bag (see [0058] and figure 6).  Fish discloses the bending lines facilitates gripping top edges of the bag to pull apart and opening of the bag (see [0059]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the package of Spiegelberg and Van Erden including opposing gap features/bending lines for easy gripping of top edges and allow opening of the bag.
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Spiegelberg (4,252,238) as applied to claim 1 above, and further in view of Van Erden (4,923,309).
Spiegelberg does not disclose the body portion of the reclosure device extending transverse from and outside of the first panel portion including a removable end portion, tear slit, frangible seal, peel seal, or weakened pathway.  However, Van Erden discloses a package comprising a reclosure device (18) comprising a removable end portion (30) including any of a tear slit, frangible seal, peel seal, or weakened pathway (defined by line of weakening 27 or perforations used for removal of portion 30).  Van Erden disclsos the uses of line of weakening to provide tamper evidence of the package  (see column 3 lines 15-38).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the package of Spiegelberg including a removable end portion as taught by Van Erden for tamper evidence of the package to the consumer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736